Title: To John Adams from John Rodgers, 31 January 1801
From: Rodgers, John
To: Adams, John



Dear Sir,
New York, Jany. 31st. 1801.

It was with Singular Pleasure I learned from the public Papers, that the Judiciary Bill had passed the House of Representatives, by so respectable a Majority, and I hope it will meet with no Obstruction in the Senate—I consider it as a wise Measure, & one that promises no Small Utility to the Union; as the important Trusts it contemplates will, no doubt, be commited, under the present Administration, to Gentn. fully adequate to them—Men of legal Abilities, Friends to Govt. & good Order, & of unstained Moral Characters, & Enemies to the fatal Philosophy of the Day.
I find Mr. Samuel Bayard’s Friends wish Him a Place among the Circuit Judges, to the Duties of which they consider Him, in every Point of View, competent—I am not a Judge of his legal Accomplishments; but from my long & intimate Acquaintance with Him, I esteem Him a Man of not only pure morals & Strict Integrity; but, I trust, of sincere Piety—He has been several Years a Communicant of the Church, & has adorned his Profession by a Life, such as the Gospel of our Lord requires—his amiable Temper & conciliating Manners, joined to the most sacred Regard to Equity, must Secure Him Esteem where ever He may be called to administer Justice. He stands high in the Estimation of Govr. Jay, who knows Him well. With Sentiments of the Most Sincere & affectionate Respect, I am, Sir, your most obedt. Servt.

John Rodgers